Citation Nr: 1822907	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  14-29 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for inguinal strain/hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Navy from February 1981 to May 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After review of the record, further development is necessary before the Board can properly adjudicate the Veteran's claim.  

The Veteran is seeking service connection for a hernia condition.  In developing the Veteran's claim, VA has a duty to assist the Veteran in obtaining evidence needed to substantiate a claim.  38 U.S.C. § 5103A (b); 38 C.F.R. § 3.159 (c)(1) (2017).  Here, the Veteran has noted on several occasions that he has received treatment for pain in his groin region at the Hampton VAMC; however, the Veteran's file contains treatment records up to January 2012.  The Board notes that the claims file includes records from the Hampton VAMC dated February 2013, April 2013, and May 2014 with complaints of groin pain and a diagnosis of non-incarcerated hernia; however, these records are incomplete.  As such, remand is necessary to obtain the Veteran's updated treatment records. 

Additionally, the Veteran was afforded a VA examination in December 2013 in which the examiner found no hernia condition was present.  The examiner based his rationale on the absence of a diagnosed inguinal hernia condition during service.  The Board notes that the Veteran's STRs show several complaints of groin pain and a provisional diagnosis of inguinal hernia which was not discussed by the examiner.  Further, while the examiner found no hernia condition existed at the time, the Board recognizes that service connection is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran received a diagnosis of right inguinal strain in January 2013, and a diagnosis of non-incarcerated hernia in April 2013; however, the examiner failed to opine whether either condition was related to service.  Moreover, the Veteran reported a pre-existing naval hernia on his enlistment examination; therefore, the Board finds that there is clear and unmistakable evidence that this condition existed prior to service.  As a result, the Veteran is not presumed sound as to this condition, thereby warranting an opinion with regard to whether the Veteran's pre-existing naval hernia aggravated his in-service inguinal strain and hernia condition.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding VA treatment records, to include records from the Hampton VAMC from January 2012 to present, and any other medical evidence that may have come into existence or is identified since the time the Veteran's claim was filed.  All efforts to obtain these records must be documented in the Veteran's claim file.  

2.  After any additional records are associated with the claims file, obtain an addendum opinion from a qualified physician with respect to the Veteran's claim of service connection for inguinal strain and/or a hernia condition.  Only arrange for the Veteran to undergo an examination if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

3.  The examiner should then opine whether the Veteran's inguinal strain and hernia condition was clearly and unmistakably not aggravated (i.e., not permanently worsened beyond the natural progression of the disease) during military service.

4.  If the examiner finds that the condition was not aggravated by service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or better) that the Veteran has inguinal strain and/or a hernia condition etiologically related to the Veteran's active duty service.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence, particularly the service treatment records documenting treatment for right groin pain, VA treatment records documenting diagnoses of inguinal strain and non-incarcerated hernia, and the Veteran's statements regarding right groin pain in service and since discharge.

A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If the examiner determines that he or she is unable to provide the requested opinion without resort to speculation, the examiner must provide a reasoned explanation for such conclusion.

5.  After completion of the above, readjudicate the claim.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.








_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017). 

